Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is a First Office Action Non-Final on Merits. 
Claims 2, 12, 15, 17-19, 21, 23-25, 27, 29, 31-39, 44-45, 47-48, and 50-54 have been cancelled in preliminary amendment filed on 11/27/2020.
Therefore, claims 1, 3-11, 13-14, 16, 20, 22, 26, 28, 30, 40-43, 46, 49 and 55 are currently pending and have been considered below. 

Priority
The present application, filed on 11/27/2020, claims priority to Provisional Application 62/678,720 filed on 05/31/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/27/2020 and 12/15/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories	When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1, 3-11, 13-14, 16, 20, 22, and 26 are directed to a system (i.e. a machine). Claims 28, 30, 40-43, 46, and 49 are directed to a method (i.e. a process). Claim 55 is directed to a non-transitory computer readable storage medium (i.e. an article of manufacture). Thus, each of these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 

Claims 1, 3-11, 13-14, 16, 20, 22, 26, 28, 30, 40-43, 46, 49 and 55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Representative independent claim 1 recites: A requirements tracking system for maintaining a plurality of individual compliance records, the system comprising: store the individual compliance records, each individual compliance record including information indicating an extent to which a plurality of requirements having different respective requirement types have been satisfied by an individual member associated with the respective individual compliance record, the requirements being satisfiable in different ways by different individual members, a first requirement having a first requirement type requiring real-time participation in a plurality of approved live programming sessions, each approved live programming session being assigned to one of a plurality of predefined domains, different individual members being able to satisfy the first requirement by participating in different sets of the approved live programming sessions; receive first user input defining a proposed live programming session, the first user input facilitating specification of at least (a) one of the plurality of predefined domains applicable to the proposed live programming session being defined, (b) a location for the proposed live programming session being defined, and (c) one or more additional attributes of the proposed live programming session being defined; responsive to receipt of first user input defining the proposed live programming session: initiate a first mediated approval workflow for the proposed live programming session, the first mediated approval workflow being defined dynamically based on user credentials of the party providing the received first user input and content of the received first user input; and designate the proposed live programming session as being one of the approved live programming sessions, conditioned on a successful outcome of the initiated first mediated approval workflow; receive second user input for an unapproved live programming session, the second user input being receivable that the unapproved live programming session is of a first type that the unapproved live programming session is of a second type, the first and second types being different from one another; responsive to receipt of second user input for the unapproved live programming session: initiate a second computer-mediated approval workflow for the unapproved live programming session, the second computer-mediated approval workflow being defined dynamically based whether the unapproved live programming session is of the first type or of the second type; and designate the unapproved live programming session as being one of the approved live programming sessions, conditioned on a successful outcome of the initiated second computer-mediated approval workflow; receive from user devices as approved and unapproved live programming sessions are attended by users using those respective user devices, each of these sessions having an associated session type; and update the individual compliance records based on the conditioned on verification information received in connection, the verification information purporting to verify participation in the respective sessions by the users of the respective user devices, wherein the verification information has a verification information type variable based on the session type associated with the respective session.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract grouping of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss requirements tracking for maintaining a plurality of individual compliance records including approval workflow for proposed live programming sessions (events/activities), which is one of certain methods of organizing human activity.	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – a non-transitory data store, processor, memory, computer, electronic signals, user interface, user device, and a non-transitory computer readable storage medium. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)). Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The limitations add insignificant extra-solution activity to the abstract idea (such as receiving programming session information, which amounts to mere data gathering, see MPEP 2106.05(g)). The limitations generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)).	Dependent claims 3-11, 13-14, 16, 20, 22, 26, 30, 40-43, 46, and 49 add additional limitations, for example: (claim 3), wherein a first verification information type requires a selfie picture taken with a camera of a user device of a user seeking to verify participation in a corresponding session; (claim 4) wherein the selfie picture is to be taken with a predetermined landmark in a viewable area thereof, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use. With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See at least Spec Figure 15 and para 0058. The specification spells out different generic equipment that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computers. The use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts.	Furthermore, dependent claims 3-11, 13-14, 16, 20, 22, 26, 30, 40-43, 46, and 49 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for example: (claim 3), wherein a first verification information type requires a selfie picture taken with a camera of a user device of a user seeking to verify participation in a corresponding session; (claim 4) wherein the selfie picture is to be taken with a predetermined landmark in a viewable area thereof. These limitations merely provide further transmitting, analyzing, receiving and associating information which is used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: obtaining, processing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions. 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-11, 13-14, 16, 20, 22, 26, 28, 40-43, 49 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer et al. (US 2009/0197234 A1), hereinafter “Creamer”, over Krapfl, Anne, “An official way to track student co-curricular activities”, October 20th, 2016, https://www.inside.iastate.edu/article/2016/10/20/cct, hereinafter “Krapfl”, over Varadarajan et al. (US 2013/0124240 A1), hereinafter “Varadarajan”.
Regarding Claim 1, Creamer teaches a requirements tracking system for maintaining a plurality of individual compliance records, the system comprising: (Creamer, Abstract, teaches an integrated online educational institution to plan and monitor a student's progress; Para 0036, teaches discussing a software system for online educational environment; extracurricular activity participation records);	a non-transitory data store configured to store the individual compliance records, each individual compliance record including information indicating an extent to which a plurality of requirements having different respective requirement types have been satisfied by an individual member associated with the respective individual compliance record, the requirements being satisfiable in different ways by different individual members, (Creamer, para 0007, teaches a central data repository to store, manage, track and integrate comprehensive data for an educational environment; Para 0020, discloses workflow and rules engine capabilities allow the education provider to set up and automate a school's processes and automatically track and assign tasks; Para 0036, discloses activity participation records);	processing resources including at least one processor and a memory coupled thereto, the processing resources being configured to at least: (Creamer, para 0037, teaches the computing environment, including processor and a memory);	the first user input being receivable in accordance with a first standardized user interface template … responsive to receipt of first user input … (Creamer, para 0007, teaches the VSS (Virtual School System) dynamic user interfaces; para 0036, teaches The data and form of the interfaces may be standardized or customized; para 0037, teaches inputting data);	initiate a first computer-mediated approval workflow for the proposed live programming session, the first computer-mediated approval workflow being defined dynamically based on user credentials of the party providing the received first user input and content of the received first user input; and -3-CZERWINSKA et al.Atty Docket No.: JR-5546-35Appl. No.: To be assigned(Creamer, para 0030, discloses VSWE (Virtual School Workflow Engine) is configured to exchange data with other systems and application modules; para 0063, discloses integrated and centralized management of the operations of a virtual school. Predefined rules customized workflows, user roles and customized UI's enable administrators, managers, staff and instructors to manage the activities that support the educational process);	receive second user input …, the second user input being receivable in accordance with a second standardized user interface template … and in accordance with a third standardized user interface template provided … responsive to receipt of second user input … (Creamer, para 0007, teaches the VSS (Virtual School System) dynamic user interfaces; para 0036, teaches the data and form of the interfaces may be standardized or customized; para 0037, teaches inputting data);	initiate a second computer-mediated approval workflow for the … live programming session, the second computer-mediated approval workflow being defined dynamically … (Creamer, para 0030, discloses VSWE (Virtual School Workflow Engine) is configured to exchange data with other systems and application modules; para 0063, discloses integrated and centralized management of the operations of a virtual school. Predefined rules customized workflows, user roles and customized UI's enable administrators, managers, staff and instructors to manage the activities that support the educational process);	 Yet Creamer does not appear to explicitly teach, and in the same field of endeavor Krapfl teaches:		a first requirement having a first requirement type requiring real-time participation in a plurality of approved live programming sessions, each approved live programming session being assigned to one of a plurality of predefined domains, different individual members being able to satisfy the first requirement by participating in different sets of the approved live programming sessions; receive first user input defining a proposed live programming session,  (Krapfl, page 1, teaches a co-curricular transcript for students via Iowa State’s co-curricular transcript (CCT) website, which a tracking of students co-curricular learning; pages 1-2, discloses submission categories (Examiner is interpreting submission categories as domains; page 2, teaches both verified (Examiner is interpreting verified as approved) and student entered entries)	designate the proposed live programming session as being one of the approved live programming sessions, conditioned on a successful outcome of the initiated first computer-mediated approval workflow; (Krapfl, page 2, teaches student entered entries; those entered by students require action by the relevant department if they are to move into the "verified" section);	for an unapproved live programming session … provided that the unapproved live programming session is of a first type … that the unapproved live programming session is of a second type, the first and second types being different from one another;  for the unapproved live programming session: … based whether the unapproved live programming session is of the first type or of the second type; (Krapfl, page 2, teaches student entered entries, which require action by relevant department to move into “verified” section. Examiner is interpreting student entries as unapproved live programming sessions; page 2, teaches different types including student researchers, department-affiliated club officers, etc.)	designate the unapproved live programming session as being one of the approved live programming sessions, conditioned on a successful outcome of the initiated second computer-mediated approval workflow; (Krapfl, page 2, teaches student entered entries (Examiner is interpreting the student entered entries as unapproved live programming session); those entered by students require action by the relevant department if they are to move into the "verified" section (Examiner is interpreting once “verified” as then approved));	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Creamer with a first requirement having a first requirement type requiring real-time participation in a plurality of approved live programming sessions, each approved live programming session being assigned to one of a plurality of predefined domains, different individual members being able to satisfy the first requirement by participating in different sets of the approved live programming sessions; receive first user input defining a proposed live programming session,  designate the proposed live programming session as being one of the approved live programming sessions, for an unapproved live programming session … provided that the unapproved live programming session is of a first type … that the unapproved live programming session is of a second type, the first and second types being different from one another;  for the unapproved live programming session: … based whether the unapproved live programming session is of the first type or of the second type; designate the unapproved live programming session as being one of the approved live programming sessions, as taught by Krapfl with the motivation to track student co-curricular activities that do not make it on a traditional academic transcript (Krapfl, page 1).	Yet Creamer does not appear to explicitly teach, and in the same field of endeavor Varadarajan teaches:		facilitating specification of at least (a) one of the plurality of predefined domains applicable to the proposed live programming session being defined, (b) a location for the proposed live programming session being defined, and (c) one or more additional attributes of the proposed live programming session being defined … defining the proposed live programming session (Varadarajan, Abstract, teaches reliable identification of activities performed by a student of the university based on inputs received from multiple sources associated with the instrumented components; Fig 4A, element 484, teaches event determining sub-system; element 486, teaches activity identification sub-system; Figures 5 and 5A, teaches activities (Examiner notes is live programming sessions), for example Library is applicable to research, the location is the library; Examiner notes the one or more additional attributes defined is the list of activities related to library, for example, Figure 5A, number 10, lists additional attributes of “enter library”, “borrow/return book”, “browse book”, “search for book”, “read/study book”, “reserve book”, etc.)	receive electronic signals from user devices as live programming sessions are attended by users using those respective user devices, each of these sessions having an associated session type (Varadarajan, Abstract teaches tracking of student activities in education institution; See at least Varadarajan, Figures 6, 6A and 6B, teaches detection mechanism of activities. For example, Figure 6, element 615, discloses a text message sent; RFID sensing; para 0286-0287, teaches sensors, and signals received);		update the records based on the received electronic signals and conditioned on verification information received in connection with the received electronic signals, the verification information purporting to verify participation in the respective sessions by the users of the respective user devices, wherein the verification information has a verification information type variable based on the session type associated with the respective session (Varadarajan, para 0328, discloses events; participant’s information and location from obtained events; the system continuously tracks and updates; Figures 10, 10A -10C, teaches each student information; obtaining event information for example if location is cafeteria or auditorium (element 1004A), and verify and store event information).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Creamer with facilitating specification of at least (a) one of the plurality of predefined domains applicable to the proposed live programming session being defined, (b) a location for the proposed live programming session being defined, and (c) one or more additional attributes of the proposed live programming session being defined … defining the proposed live programming session; receive electronic signals from user devices as live programming sessions are attended by users using those respective user devices, each of these sessions having an associated session type; update the records based on the received electronic signals and conditioned on verification information received in connection with the received electronic signals, the verification information purporting to verify participation in the respective sessions by the users of the respective user devices, wherein the verification information has a verification information type variable based on the session type associated with the respective session, as taught by Varadarajan with the motivation for reliable identification of activities performed by a student of the university based on inputs received from multiple sources (Varadarajan, Abstract). The Creamer invention, now incorporating the Krapfl and Varadarajan invention, has all the limitations of claim 1.
Examiner's Note: No limitations were ignored, however the instant claims recites limitations that occur (designate the proposed live programming session as being one of the approved live programming sessions) if a conditional statement is met (conditioned on a successful outcome of the initiated first computer-mediated approval workflow); and (designate the unapproved live programming session as being one of the approved live programming sessions) if a conditional statement is met (conditioned on a successful outcome of the initiated second computer-mediated approval workflow). However, because of the conditional statement, these limitations are not required to occur. That is, if the outcome of the initiated computer-mediated approval workflow is not successful, the step of the live programming session being approved will not occur. Therefore, these limitations are not required.  Further, the claims are silent on what should occur if the conditional statement is not met, leaving this portion of the claim broad and open to interpretation.  According to MPEP 2106 II, language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation

Regarding Claim 8, Creamer, now incorporating Krapfl and Varadarajan, teaches the system of claim 1, wherein a fourth verification information type is a self-verification based on a user indication of participation (Creamer, para 0036 - 0037, teaches inputting data; para 0029, security challenges and verifying; Krapfl, page 2, teaches student entered entries (Examiner is interpreting student entries as self-verification)).

Regarding Claim 9, Creamer, now incorporating Krapfl and Varadarajan, teaches the system of claim 8, wherein the self-verification compares a time and/or location from a user device of a user seeking to verify participation in a corresponding session with stored time and/or location information for the corresponding session to verify participation in a corresponding session (Creamer, security challenges and verifying; Varadarajan, Figure 9, teaches details of activities including date, time and location; Claim 6, teaches for activity identification comparing locations;).
Regarding Claim 10, Creamer, now incorporating Krapfl and Varadarajan, teaches the system of claim 1, wherein the second user input is accompanied by verification information having a fifth verification -5-CZERWINSKA et al.Atty Docket No.: JR-5546-35 Appl. No.: To be assigned information type and purporting to verify participation in the unapproved live programming session by the party providing the received second user input (Creamer, para 0007, teaches the VSS (Virtual School System) dynamic user interfaces; para 0036, teaches the data and form of the interfaces may be standardized or customized; para 0037, teaches inputting data; Krapfl, page 2, teaches student entered entries (Examiner is interpreting the student entered entries as unapproved live programming session); Examiner notes a fifth verification is broad, Examiner is interpreting prompting user security challenges and verifying user responses as fifth verification (Creamer, para 0029)).

Regarding Claim 11, Creamer, now incorporating Krapfl and Varadarajan, teaches the system of claim 10, wherein the fifth verification information type requires submission while at the unapproved live programming session or within a predetermined amount of time following the unapproved live programming session (Krapfl, teaches unapproved live programming session (page 2); See at least Varadarajan, Figure 6A-B, discloses detection of activities at the event, for example, No 25, discloses participate in event at location of auditorium).

Regarding Claim 13, Creamer, now incorporating Krapfl and Varadarajan, teaches the system of claim 1, wherein the first and/or second computer-mediated approval workflows are dynamically defined to facilitate communication among and/or between computing platforms operated by one or more of an administrative authority responsible for granting final approval, a space and/or facilities manager, and users initiating the respective workflows (Creamer, para 0007, teaches The VSS further includes a workflow engine to define processes, evaluate predefined rules and automate workflow; Para 0020, discloses the system enables the education provider automate a comprehensive set of school functions, from planning to instruction to compliance with government rules and standards. The integrated student management interface allows administrators to assign and track resources, guidance staff to manage student interactions and instructors to plan and manage classes).
Regarding Claim 14, Creamer, now incorporating Krapfl and Varadarajan, teaches the system of claim 13, wherein: the first and/or second computer-mediated approval workflows permit messages to be passed between users of the different computing platforms, and/or the first and/or second computer-mediated approval workflows is/are defined to be unidirectional and to permit operations only by the party with whom responsibility currently lies (Creamer, para 0058, discloses an authentication server to verify the identity of user and assign roles, access rights and/or permissions to user; para 0007, teaches The VSS further includes a workflow engine; Para 0030, VSWE is configured to automate, track, route, status and manage tasks, messages).
Regarding Claim 16, Creamer, now incorporating Krapfl and Varadarajan, teaches The system of claim 1, further comprising a report module executable by the processing resources, the report module being configured to generate a display including information about the sessions, wherein the information about the sessions includes a list of approved, proposed, and unapproved live programming sessions, the list being searchable and/or filterable (Creamer, para 0020, discloses interface with reporting data; further, para 0030, discloses VSWE (Virtual School Workflow Engine) may be configured to interact with other system components to format data into reports; para 0029, discloses VSWE is online function able to receive query requests; Krapfl, pages 1-2, discloses various sessions for experiential learning, co-curricular learning and experiences. Examiner notes it would be obvious to display the sessions in a report).
  
Regarding Claim 20, Creamer, now incorporating Krapfl and Varadarajan, teaches the system of claim 16, wherein the report module is accessible via, and the display is presented as, a webpage, content of the webpage being variable based on credentials of the user accessing the report module (Creamer, para 0020, discloses interface with reporting data; further, para 0030, discloses VSWE (Virtual School Workflow Engine) may be configured to interact with other system components to format data into reports; para 0058, authentication server for access rights and permissions to user.)

Regarding Claim 22, Creamer, now incorporating Krapfl and Varadarajan, teaches the system of claim 1, further comprising a portfolio display module executable by the processing resources, the portfolio display module being configured to generate a display including information about the sessions attended by a given individual member, (Creamer, 0036, teaches a student portfolio UI; extracurricular activity participation records; The data and form of the interfaces may be standardized or customized) wherein the information about the sessions includes a list of approved, proposed, and unapproved live programming sessions attended by the given individual member, and 
wherein the list is searchable and/or filterable based on session type, whether the session took place in the past or present, and/or whether follow-up action is required (Creamer, para 0020, discloses interface with reporting data; para 0030, discloses VSWE (Virtual School Workflow Engine) may be configured to interact with other system components to format data; para 0029, discloses VSWE is online function able to receive query requests; Krapfl, pages 1-2, discloses various sessions for experiential learning, co-curricular learning and experiences; Varadarajan, Figure 9, discloses details of activities including date and time).  
Regarding Claim 26, Creamer, now incorporating Krapfl and Varadarajan, teaches the system of claim 22, wherein the portfolio display module is accessible via, and the display is presented as, a webpage, content of the webpage being variable based on an identity of the user accessing the portfolio display module, and wherein the identity of the user matches with the given individual member (Creamer, 0036, teaches a student portfolio UI; The data and form of the interfaces may be standardized or customized …web portal and the data provided in the web portal is presented in customizable web parts; para 0058, discloses authentication of identity of user). 
Regarding Claim 28, Creamer teaches A method of maintaining a plurality of individual compliance records in connection with a requirements tracking system including at least one hardware processor and a memory coupled thereto, the method comprising: -7-CZERWINSKA et al.Atty Docket No.: JR-5546-35Appl. No.: To be assigned (Creamer, Abstract, teaches an integrated online educational institution to plan and monitor a student's progress; Para 0036, teaches discussing a software system for online educational environment; extracurricular activity participation records; Creamer, para 0037, teaches the computing environment, including processor and a memory);
having stored to a non-transitory data store the individual compliance records, each individual compliance record including information indicating an extent to which a plurality of requirements having different respective requirement types have been satisfied by an individual member associated with the respective individual compliance record, the requirements being satisfiable in different ways by different individual members, (Creamer, para 0007, teaches a central data repository to store, manage, track and integrate comprehensive data for an educational environment; Para 0020, discloses workflow and rules engine capabilities allow the education provider to set up and automate a school's processes and automatically track and assign tasks; Para 0036, discloses activity participation records);
receiving first user input …, the first user input being receivable in accordance with a first standardized user interface template … responsive to receipt of first user input (Creamer, para 0007, teaches the VSS (Virtual School System) dynamic user interfaces; para 0036, teaches the data and form of the interfaces may be standardized or customized; para 0037, teaches inputting data);
initiating a first computer-mediated approval workflow for the proposed live programming session, the first computer-mediated approval workflow being defined dynamically based on user credentials of the party providing the received first user input and content of the received first user input; and (Creamer, para 0030, discloses VSWE (Virtual School Workflow Engine) is configured to exchange data with other systems and application modules; para 0063, discloses integrated and centralized management of the operations of a virtual school. Predefined rules customized workflows, user roles and customized UI's enable administrators, managers, staff and instructors to manage the activities that support the educational process);
receiving second user input …, the second user input being receivable in accordance with a second standardized user interface template … in accordance with a third standardized user interface template … responsive to receipt of second user input (Creamer, para 0007, teaches the VSS (Virtual School System) dynamic user interfaces; para 0036, teaches the data and form of the interfaces may be standardized or customized; para 0037, teaches inputting data);
initiating a second computer-mediated approval workflow …, the second computer-mediated approval workflow being defined dynamically … (Creamer, para 0030, discloses VSWE (Virtual School Workflow Engine) is configured to exchange data with other systems and application modules; para 0063, discloses integrated and centralized management of the operations of a virtual school. Predefined rules customized workflows, user roles and customized UI's enable administrators, managers, staff and instructors to manage the activities that support the educational process);
Yet Creamer does not appear to explicitly teach, and in the same field of endeavor Krapfl teaches:
a first requirement having a first requirement type requiring real-time participation in a plurality of approved live programming sessions, each approved live programming session being assigned to one of a plurality of predefined domains, different individual members being able to satisfy the first requirement by participating in different sets of the approved live programming sessions; … defining a proposed live programming session; defining the proposed live programming session (Krapfl, page 1, teaches a co-curricular transcript for students via Iowa State’s co-curricular transcript (CCT) website, which a tracking of students co-curricular learning; pages 1-2, discloses submission categories (Examiner is interpreting submission categories as domains; page 2, teaches both verified (Examiner is interpreting verified as approved) and student entered entries)
designating the proposed live programming session as being one of the approved live programming sessions, conditioned on a successful outcome of the initiated first computer- mediated approval workflow (Krapfl, page 2, teaches student entered entries; those entered by students require action by the relevant department if they are to move into the "verified" section);	for an unapproved live programming session … provided that the unapproved live programming session is of a first type … provided that the unapproved live programming session is of a second type, the first and second types being different from one another;  ... for the unapproved live programming session: -8-CZERWINSKA et al.Atty Docket No.: JR-5546-35 for the unapproved live programming session … based whether the unapproved live programming session is of the first type or of the second type; (Krapfl, page 2, teaches student entered entries, which require action by relevant department to move into “verified” section. Examiner is interpreting student entries as unapproved live programming sessions; page 2, teaches different types including student researchers, department-affiliated club officers, etc.)	 Appl. No.: To be assigneddesignating the unapproved live programming session as being one of the approved live programming sessions, conditioned on a successful outcome of the initiated second computer-mediated approval workflow; (Krapfl, page 2, teaches student entered entries (Examiner is interpreting the student entered entries as unapproved live programming session); those entered by students require action by the relevant department if they are to move into the "verified" section (Examiner is interpreting once “verified” as then approved));	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Creamer with a first requirement having a first requirement type requiring real-time participation in a plurality of approved live programming sessions, each approved live programming session being assigned to one of a plurality of predefined domains, different individual members being able to satisfy the first requirement by participating in different sets of the approved live programming sessions; designating the proposed live programming session as being one of the approved live programming sessions, conditioned on a successful outcome of the initiated first computer- mediated approval workflow; for an unapproved live programming session … provided that the unapproved live programming session is of a first type … provided that the unapproved live programming session is of a second type, the first and second types being different from one another; designating the unapproved live programming session as being one of the approved live programming sessions, conditioned on a successful outcome of the initiated second computer-mediated approval workflow as taught by Krapfl with the motivation to track student co-curricular activities that do not make it on a traditional academic transcript (Krapfl, page 1).
Yet Creamer does not appear to explicitly teach, and in the same field of endeavor Varadarajan teaches:
facilitating specification of at least (a) one of the plurality of predefined domains applicable to the proposed live programming session being defined, (b) a location for the proposed live programming session being defined, and (c) one or more additional attributes of the proposed live programming session being defined (Varadarajan, Abstract, teaches reliable identification of activities performed by a student of the university based on inputs received from multiple sources associated with the instrumented components; Fig 4A, element 484, teaches event determining sub-system; element 486, teaches activity identification sub-system; Figures 5 and 5A, teaches activities (Examiner notes is live programming sessions), for example Library is applicable to research, the location is the library; Examiner notes the one or more additional attributes defined is the list of activities related to library, for example, Figure 5A, number 10, lists additional attributes of “enter library”, “borrow/return book”, “browse book”, “search for book”, “read/study book”, “reserve book”, etc.)
enabling receipt of electronic signals from user devices as live programming sessions are attended by users using those respective user devices, each of these sessions having an associated session type (Varadarajan, Abstract teaches tracking of student activities in education institution; See at least Varadarajan, Figures 6, 6A and 6B, teaches detection mechanism of activities. For example, Figure 6, element 615, discloses a text message sent; RFID sensing; para 0286-0287, teaches sensors, and signals received);
enabling updating of the individual compliance records based on the received electronic signals and conditioned on verification information received in connection with the received electronic signals, the verification information purporting to verify participation in the respective sessions by the users of the respective user devices, wherein the verification information has a verification information type variable based on the session type associated with the respective session (Varadarajan, para 0328, discloses events; participant’s information and location from obtained events; the system continuously tracks and updates; Figures 10, 10A -10C, teaches each student information; obtaining event information for example if location is cafeteria or auditorium (element 1004A), and verify and store event information).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Creamer with facilitating specification of at least (a) one of the plurality of predefined domains applicable to the proposed live programming session being defined, (b) a location for the proposed live programming session being defined, and (c) one or more additional attributes of the proposed live programming session being defined; enabling receipt of electronic signals from user devices as live programming sessions are attended by users using those respective user devices, each of these sessions having an associated session type; enabling updating of the individual compliance records based on the received electronic signals and conditioned on verification information received in connection with the received electronic signals, the verification information purporting to verify participation in the respective sessions by the users of the respective user devices, wherein the verification information has a verification information type variable based on the session type associated with the respective session as taught by Varadarajan with the motivation for reliable identification of activities performed by a student of the university based on inputs received from multiple sources (Varadarajan, Abstract). The Creamer invention, now incorporating the Krapfl and Varadarajan invention, has all the limitations of claim 28.

Examiner's Note: No limitations were ignored, however the instant claims recites limitations that occur (designate the proposed live programming session as being one of the approved live programming sessions) if a conditional statement is met (conditioned on a successful outcome of the initiated first computer-mediated approval workflow); and (designate the unapproved live programming session as being one of the approved live programming sessions) if a conditional statement is met (conditioned on a successful outcome of the initiated second computer-mediated approval workflow). However, because of the conditional statement, these limitations are not required to occur. That is, if the outcome of the initiated computer-mediated approval workflow is not successful, the step of the live programming session being approved will not occur. Therefore, these limitations are not required.  Further, the claims are silent on what should occur if the conditional statement is not met, leaving this portion of the claim broad and open to interpretation.  According to MPEP 2106 II, language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation
 
Regarding Claim 40, Creamer, now incorporating Krapfl and Varadarajan, teaches the method of claim 28, wherein the first and/or second computer-mediated approval workflows are dynamically defined to facilitate communication among and/or between computing platforms operated by one or more of an administrative authority responsible for granting final approval, a space and/or facilities manager, and users initiating the respective workflows (Creamer, para 0007, teaches The VSS further includes a workflow engine to define processes, evaluate predefined rules and automate workflow; Para 0020, discloses the system enables the education provider automate a comprehensive set of school functions, from planning to instruction to compliance with government rules and standards. The integrated student management interface allows administrators to assign and track resources, guidance staff to manage student interactions and instructors to plan and manage classes).  

Regarding Claim 41, Creamer, now incorporating Krapfl and Varadarajan, teaches the method of laim 40, wherein the first and/or second computer-mediated approval workflows permit messages to be passed between users of the different computing platforms (Creamer, para 0058, discloses an authentication server to verify the identity of user and assign roles, access rights and/or permissions to user; para 0007, teaches The VSS further includes a workflow engine; Para 0030, VSWE is configured to automate, track, route, status and manage tasks, messages).

Regarding Claim 42, Creamer, now incorporating Krapfl and Varadarajan, teaches the method of claim 40, wherein the first and/or second computer-mediated approval workflows is/are defined to be unidirectional and to permit operations only by the party with whom responsibility currently lies (Creamer, para 0058, discloses an authentication server to verify the identity of user and assign roles, access rights and/or permissions to user; para 0007, teaches The VSS further includes a workflow engine; Para 0030, VSWE is configured to automate, track, route, status and manage tasks, messages).

Regarding Claim 43, Creamer, now incorporating Krapfl and Varadarajan, teaches the method of claim 28, further comprising generating a display including information about the sessions, wherein the information about the sessions includes a list of approved and unapproved live programming sessions, the list being searchable and/or filterable (Creamer, para 0020, discloses interface with reporting data; further, para 0030, discloses VSWE (Virtual School Workflow Engine) may be configured to interact with other system components to format data into reports; para 0029, discloses VSWE is online function able to receive query requests; Krapfl, pages 1-2, discloses various sessions for experiential learning, co-curricular learning and experiences. Examiner notes it would be obvious to display the sessions in a report).
  
Regarding Claim 49, Creamer, now incorporating Krapfl and Varadarajan, teaches The method of claim 28, further comprising generating a display including information about the sessions attended by a given individual member, (Creamer, 0036, teaches a student portfolio UI; extracurricular activity participation records; The data and form of the interfaces may be standardized or customized) wherein the information about the sessions includes a list of approved and unapproved live programming sessions attended by the given individual member, and wherein the list is searchable and/or filterable based on session type, whether the session took place in the past or present, and/or whether follow-up action is required (Creamer, para 0020, discloses interface with reporting data; para 0030, discloses VSWE (Virtual School Workflow Engine) may be configured to interact with other system components to format data; para 0029, discloses VSWE is online function able to receive query requests; Krapfl, pages 1-2, discloses various sessions for experiential learning, co-curricular learning and experiences; Varadarajan, Figure 9, discloses details of activities including date and time).  
  
Regarding Claim 55, the claim recites analogous limitations to claim 28 above, and is therefore rejected on the same premise.

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer, Krapfl, Varadarajan, and further in view of YANG et al. (US 2018/0184240 A1), hereinafter “Yang”.

Regarding Claim 3, Creamer, now incorporating Krapfl and Varadarajan, teaches the system of claim 1, wherein a first verification information type requires … of a user seeking to verify participation in a corresponding session.  
While, Creamer, para 0058, discloses an authentication server to verify the identity of user, and para 0029, discloses prompting user with security challenges and verifying user, Creamer, Krapfl and Varadarajan do not appear to explicitly teach “a selfie picture taken with a camera of a user device”.	In the same field of endeavor, Yang teaches a selfie picture taken with a camera of a user device (Yang, para 0060, discloses user authentication; para 0078, discloses a selfie of user).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Creamer, Krapfl and Varadarajan with a selfie picture taken with a camera of a user device as taught by Yang with the benefit for the system to use photograph analysis technologies to analyze the image and photograph (Yang, para 0004). The Creamer, Krapfl and Varadarajan invention, now incorporating the Yang invention, has all the limitations of claim 3.

Regarding Claim 4, Creamer, now incorporating Krapfl, Varadarajan and Yang, teaches the system of claim 3, Creamer, Krapfl and Varadarajan do not appear to explicitly teach “wherein the selfie picture is to be taken with a predetermined landmark in a viewable area thereof”.
In the same field of endeavor, Yang teaches wherein the selfie picture is to be taken with a predetermined landmark in a viewable area thereof (Yang, para 0078, discloses a selfie of a user; Figure 5A, teaches photographs with objects and identify objects from photograph; para 0119-0120 and 0150, teaches known landmark). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Creamer, Krapfl and Varadarajan with wherein the selfie picture is to be taken with a predetermined landmark in a viewable area thereof as taught by Yang with the benefit for the system to use photograph analysis technologies to analyze the image and photograph (Yang, para 0004).

Regarding Claim 5, Creamer, now incorporating Krapfl, Varadarajan and Yang, teaches the system of claim 3(Young, para 0124, discloses facial recognition technologies to identify persons faces).

Claims 6 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer, Krapfl, Varadarajan, and further in view of MURR (US 2016/0337334 A1), hereinafter “Murr”.

Regarding Claim 6, Creamer, now incorporating Krapfl and Varadarajan, teaches the system of claim 1, wherein a second verification information type requires … participation in a corresponding session.  
While, Creamer, para 0058, discloses an authentication server to verify the identity of user, and para 0029, discloses prompting user with security challenges and verifying user, Creamer, Krapfl and Varadarajan do not appear to explicitly teach “a code input into a user device of a user seeking to verify”.	In the same field of endeavor, Murr teaches a code input into a user device of a user seeking to verify (See at least Murr, Abstract and Fig 1, teaches a code to a user for identity verification).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Creamer, Krapfl and Varadarajan with a code input into a user device of a user seeking as taught by Murr with the benefit of having successful verification of a user identity (Murr, para 0015). The Creamer, Krapfl and Varadarajan invention, now incorporating the Murr invention, has all the limitations of claim 6.

Regarding Claim 30, Creamer, now incorporating Krapfl and Varadarajan, teaches the method of claim 28, wherein verification types include at least two of: a first verification information type that requires a selfie picture taken with a camera of a user device of a user seeking to verify participation in a corresponding session; a second verification information type that requires … participation in a corresponding session; a third verification information type that is based on submission of a post-session follow- up survey submission; a fourth verification information type that is a self-verification based on a user indication of participation; and -9-CZERWINSKA et al.Atty Docket No.: JR-5546-35 Appl. No.: To be assigned(Creamer, para 0036 - 0037, teaches inputting data; para 0029, security challenges and verifying; Krapfl, page 2, teaches student entered entries (Examiner is interpreting student entries as self-verification)) a fifth verification information type accompanying the second user input and purporting to verify participation in the unapproved live programming session by the party providing the received second user input (Creamer, para 0007, teaches the VSS (Virtual School System) dynamic user interfaces; para 0036, teaches the data and form of the interfaces may be standardized or customized; para 0037, teaches inputting data; Krapfl, page 2, teaches student entered entries (Examiner is interpreting the student entered entries as unapproved live programming session); Examiner notes a fifth verification is broad, Examiner is interpreting prompting user security challenges and verifying user responses as fifth verification (Creamer, para 0029)).
While, Creamer, para 0058, discloses an authentication server to verify the identity of user, and para 0029, discloses prompting user with security challenges and verifying user, Creamer, Krapfl and Varadarajan do not appear to explicitly teach “a code input into a user device of a user seeking to verify”.	In the same field of endeavor, Murr teaches a code input into a user device of a user seeking to verify (See at least Murr, Abstract and Fig 1, teaches a code to a user for identity verification).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Creamer, Krapfl and Varadarajan with a code input into a user device of a user seeking as taught by Murr with the benefit of having successful verification of a user identity (Murr, para 0015). The Creamer, Krapfl and Varadarajan invention, now incorporating the Murr invention, has all the limitations of claim 30.

Claims 7 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer, Krapfl, Varadarajan, and further in view of Heiferman et al (US 2013/0263020 A1), hereinafter “Heiferman”.

Regarding Claim 7, Creamer, now incorporating Krapfl and Varadarajan, teaches the system of claim 1, wherein a third verification information type is based on.  
While, Creamer, para 0058, discloses an authentication server to verify the identity of user, and para 0029, discloses prompting user with security challenges and verifying user, Creamer, Krapfl and Varadarajan do not appear to explicitly teach “submission of a post-session follow-up survey submission”.	In the same field of endeavor, Heiferman teaches submission of a post-session follow-up survey submission (Heiferman, Abstract, para 0199, discloses providing a post event survey from location).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Creamer, Krapfl and Varadarajan with submission of a post-session follow-up survey submission as taught by Heiferman with the motivation for confirming attendance for in-person meetings or events (Heiferman, Abstract). The Creamer, Krapfl and Varadarajan invention, now incorporating the Heiferman invention, has all the limitations of claim 7.

Regarding Claim 46, Creamer, now incorporating Krapfl and Varadarajan, teaches the method of claim 43, wherein the information about the sessions includes a session-by-session breakdown of: a date- 10 -CZERWINSKA et al.Atty Docket No.: JR-5546-35 Appl. No.: To be assignedand/or location of the respective session (Varadarajan, Figure 9, teaches a date, location, and more in details of activities); a type, domain, requirement, objective, or other attribute, associated with the respective session; (Krapfl, page 1-2, teaches campus involvement, community service, honors and awards, publications, leadership, and more)
Yet, Creamer, Krapfl and Varadarajan do not appear to explicitly teach “how many people participated in the respective session; a rating related to the respective session; and/or which individual members participated in the respective session”.
In the same field of endeavor, Heiferman teaches how many people participated in the respective session; a rating related to the respective session; and/or which individual members participated in the respective session (Heiferman, Abstract, para 0032, discloses number of attendees, para 0143, discloses ratings related to venue of event).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Creamer, Krapfl and Varadarajan with how many people participated in the respective session; a rating related to the respective session; and/or which individual members participated in the respective session as taught by Heiferman with the motivation for confirming attendance for in-person meetings or events (Heiferman, Abstract). The Creamer, Krapfl and Varadarajan invention, now incorporating the Heiferman invention, has all the limitations of claim 46.

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
O’Malley US 2019/0392355 - Ideally all images being compared would be taken with the same camera, same resolution, from the same distance, with the same lighting, where the facial features all perfectly and equally centered. However more realistically, images would come from a variety of camera, resolutions, exposure time, lens depth fields, angles, centering, distance, framing issues, and the like. Consequently, the system should/could make mathematical calculations and adjustment to best account for such discrepancies and/or based upon input from the MATCH MGR, other NEED MGRs, and/or input from the Applicant, Peers, and/or Experts. [0329] In addition, all or some dimensions can be collected from the actual Applicant's facial features using measuring tools and entered as data, such as from the Applicant and/or from another source, and/or verified by another source, say the specific and qualified CASTING account of the “Verification(s)/Tools and/or Background Check(s)” 93 CASTING Account where, say data for a particular facial feature was measured and entered) verses relying on computational interpretations strictly from the images and/or a series of images. The verified facial feature measurement can also be employed to improve the system's attempted mathematical calculations and adjustments on existing images for the same Applicant's/user's/subject's face, where the percentage of correction for the verified facial feature measurement may/could be applied to the other feature and facial calculations…. Para 0157, SEARCH approved events (e.g. Job Fairs, Trade Shows, Networking events, online social networks, etc.; para 0202, discloses Private Invitation and/or Need” 106 Campaign 103 (hereinafter “P.I.N.”) 106. Generally, the P.I.N. 106 would require a password, Pin code, biometric ID, and/or similar ID to secure the access
RO 132012B1 - inviting the spectators to transmit, in a predetermined period of time, a "selfie that certifies the presence of the spectator in the location of the event;
Meitar et al. US 2009/0035733 A1 – discussing a teaching/learning system includes a class management module for selectively allocating learning objects… pre-designated “pedagogic events”.
Youngstown State University, “Co-Curricular Student Learning Outcomes Assessment Handbook”, May 2017, https://ysu.edu/sites/default/files/assessment/CChandbook_Online.pdf 

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629/SANGEETA BAHL/Primary Examiner, Art Unit 3629